      Case 3:18-cv-00063-DPJ-FKB Document 153 Filed 09/24/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 JOHN DOE                                                                              PLAINTIFF

 V.                                                 CIVIL ACTION NO.: 3:18CV63-DPJ-FKB

 STATE OF MISSISSIPPI; ET AL.                                                      DEFENDANTS

                AGREED ORDER EXTENDING ADMINISTRATIVE STAY

       This matter comes before the Court on the ore tenus motion of the parties. Since the

filing of the Complaint, Plaintiff has been criminally indicted in Mississippi circuit court for

sexual battery as a result of the underlying encounter. In order that all parties be provided an

opportunity to fully participate in this action without the possible infringement on Plaintiff’s

Fifth Amendment privilege or any impediment of Defendants’ ability to defend the claims

asserted against them, the parties have jointly requested that the Court extend the existing stay of

this matter for an additional 90 days, or until the resolution of the criminal proceedings involving

Plaintiff, whichever occurs first. The Court recognizes the concerns and risks presented to all

parties, as well as the potential for resolution without infringement on either Plaintiff’s Fifth

Amendment privilege or Defendants’ ability to defend, should a temporary stay be granted. As

such, the request to extend the stay is granted.

       IT IS THEREFORE ORDERED that this case is administratively stayed for an additional

90 days, or until resolution of the criminal proceedings involving Plaintiff, whichever occurs

first. This stay of proceedings is issued without prejudice to any party’s ability to move for an

earlier lifting of the stay or for an additional stay for good cause shown, should circumstances so

require.
     Case 3:18-cv-00063-DPJ-FKB Document 153 Filed 09/24/19 Page 2 of 2



      SO ORDERED, this the 24th day of September, 2019.

                                       s/ Daniel P. Jordan III
                                       CHIEF UNITED STATES DISTRICT JUDGE


PREPARED BY:
J. Cal Mayo (MSB #8492)
cmayo@mayomallette.com
Paul B. Watkins, Jr. (MSB # 102348)
pwatkins@mayomallette.com
J. Andrew Mauldin (MSB # 104227)
dmauldin@mayomallette.com
Mayo Mallette PLLC
5 University Office Park
2094 Old Taylor Road, Suite 200
Post Office Box 1456
Oxford, Mississippi 38655

J. Lawson Hester (MSB # 9327)
lhester@pbhfirm.com
Michelle T. High (MSB # 100663)
mhigh@pbhfirm.com
Pettis, Barfield & Hester, P.A.
4450 Old Canton Road, Suite 210
Jackson, Mississippi 39211
P.O. Box 16089
Jackson, Mississippi 39236-6089




                                          2
